DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communications:  Amendment, filed 02/18/2021.
Claims 9-13 are canceled. Claims 1-8 are pending.  Claims 14-20 are allowed.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  claim 2 recites: the divisibility score is increased upon a first determination that the set of lemmatized words includes at least a threshold number of lemmatized words associated with compound issue requests; and the divisibility score is decreased upon a second determination that the set of words does not include the threshold number of lemmatized words associated with compound issue requests.  The claimed subject matter, in combination with the particular combination of features claimed in claim 1, was not found in a search of the prior art.
	Claims 14-20 are allowed.
In regard to independent claim 14, in combination with all the features recited in the claim, the following features were not disclosed in Henry or Zhang, and were not disclosed in a access the database to identify a third issue request tagged as a subtask of the second issue request; 
generate a first issue request template from the second issue request; generate a second issue request template from the third issue request;
 and transmit a suggestion to replace the first issue request with the first and second issue request templates to the client application.
Regarding dependent claims 15-20, claims 15-20 recite additional features, and are believed to be allowable at least for the same reasons as set forth for their parent claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1 and 3-8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Henry, U.S. Patent No. 9,892,414 B1, issued August 2017, in view of Lakshmanan, U.S. Patent No. 10,902,197 B1, issued January 2021, and further in view of Zhang et al. (“Zhang”), U.S. Patent No. 8,972,396 B1, issued March 2015.
Regarding independent claim 1, Henry teaches an issue tracking system comprising: a client device executing a client application; and a host service operably coupled to the client application of the client device and comprising a processor configured to: receive an issue request from the client application; because Henry teaches facilitating a response to a customer request using mathematical models to automate aspects of the response (col. 1, l. 60-col. 2, l. 12), and teaches receiving text of a message from a customer and responding to the customer request, and generating API requests to other entities, such as where a company may provide services such as an issue tracking system (col. 3, l. 45-col. 4, l. 2).  Henry teaches sending the request message from a customer device using an app, i.e., client device using a client application (col. 3, l. 1-18), and transmitting an API request to a server computer (col. 4, l. 27-61). Henry teaches a processor (col. 17, l. 8-42).
Henry does not teach determine a divisibility score based on semantic content of a content item of the issue request; however, Zhang teaches methods for determining relevance between a first text content and a second text content (col. 2, l. 27-51). Zhang teaches that terms can have a relevance score and an importance score (col. 2, l. 27-col. 3, l. 60; col. 9, l. 38-col. 10, l. 14).  Zhang teaches that the content can include a search query, a resume, a job description and 
Henry does not disclose wherein the content item comprises an issue request description; and the semantic content comprises a set of lemmatized words extracted from the issue request description; however, Lakshmanan teaches techniques for determining the vocabulary of a user and identifying content items appropriate for the user based on the user's personal vocabulary (par. 10). Lakshmanan teaches analyzing textual items generated by the user, including user-generated textual communications such as emails, text messages, social network messages and posts, weblog ("blog") and microblog posts, and the like (par. 10). Lakshmanan teaches textual items can be processed to extract the words actually used by the user, for example a system may lemmatize text by considering the different inflected forms of a particular word or "lemma" in the text to each be an instance of the lemma rather than an instance of a separate word corresponding to one of the inflected forms; this example, the lemma is the basic form or canonical form of a word (par. 12).  Therefore Lakshmanan enables extracting a set of lemmatized words from an issue request description.
Henry does not teach in response to a determination that the divisibility score satisfies a divisibility threshold: however, Zhang discloses displaying relevant contents, where the first text content can be selected as relevant content to a concept if the first cumulative term count is above a first predetermined threshold (col. 2, l. 52-col. 3, l. 60; col. 15, l. 24-49).
Henry teaches generate two or more issue request templates based on the semantic content of the content item, the issue request templates at least partially populated with data extracted from the issue request; because Henry teaches a message generation model may use a model, such as a recurrent neural network, to generate a message template with variables, and a 
While Henry does not expressly teach “two or more issue request templates” Henry discloses that any appropriate format and technology may be used for templates (col. 9, l. 35-40), and therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the invention to have modified Henry to generate more than one templates with variables, and determine values for the variables, since it would have been obvious to try using the same method to create two templates, with a reasonable expectation of success (KSR).
Henry teaches transmit the two or more populated issue request templates to the client application; because Henry teaches that the action may correspond to generating a message to send to the customer and transmitting the message to the customer (col. 8, l. 58-67); for example, Henry teaches sending messages to the customer from the server using the message generation model (which can generate the templates, see above) (col. 13, l. 35-63); and further teaches a CSR interface component for transmitting messages to and from a customer (col. 14, l. 6-26).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the customer response and template generation methods taught by Henry with the word extraction methods taught by Lakshmanan, and the semantic content scoring and threshold methods taught by Zhang, since Zhang taught that the scoring and threshold methods could be applied to content including a search query, a resume, a job description and can include words, phrases, sentences, paragraphs, a document, note, email patent, blog, transcript, comment, or user interface (col. 3, l. 60-col. 4, l. 53), and KSR.

Regarding dependent claim 3, Henry does not expressly disclose the issue tracking system of claim 1, wherein the processor is further configured to: identify one or more previously-received issue requests that satisfy a similarity threshold when compared to the issue request; and populate the one or more issue request templates with data extracted from the one or more previously-received issue requests; however, Zhang teaches methods for determining relevance between a first text content and a second text content (col. 2, l. 27-51). Zhang teaches that terms can have a relevance score and an importance score (col. 2, l. 27-col. 3, l. 60; col. 9, l. 38-col. 10, l. 14).  Zhang teaches that the content can include a search query, a resume, a job description and can include words, phrases, sentences, paragraphs, a document, note, email patent, blog, transcript, comment, or user interface (col. 3, l. 60-col. 4, l. 53).
Zhang discloses displaying relevant contents, where the first text content can be selected as relevant content to a concept if the first cumulative term count is above a first predetermined threshold (col. 2, l. 52-col. 3, l. 60; col. 15, l. 24-49).  Therefore, since Zhang teaches that the methods can be applied to text content, the methods disclosed by Zhang could be applied to previously-received issue requests.
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the customer response and template generation methods taught by Henry with the word extraction methods taught by Lakshmanan, and the semantic content scoring and threshold methods taught by Zhang, since Zhang taught KSR.

Regarding dependent claim 4, Henry does not expressly disclose the issue tracking system of claim 3, wherein the processor is further configured to determine a likelihood that the previously-received issue requests include data that is substantially similar to the issue request; however, Zhang teaches that the system may check relevance not by retrieving a single dataset at a time, but retrieving multiple datasets in a certain way or in a combined format, and concurrently checking multiple datasets to find a most relevant dataset that shows the highest relevance value between the text contents being compared (col. 15, l. 49-col. 16, l. 26; see also col. 17, l. 29-67).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the customer response and template generation methods taught by Henry with the word extraction methods taught by Lakshmanan, and the semantic content scoring and threshold methods taught by Zhang, since Zhang taught that the scoring and threshold methods could be applied to content including a search query, a resume, a job description and can include words, phrases, sentences, paragraphs, a document, note, email patent, blog, transcript, comment, or user interface (col. 3, l. 60-col. 4, l. 53), and therefore it would have been obvious to apply these methods to the request messages taught by KSR.

Regarding dependent claim 5, Henry does not expressly disclose the issue tracking system of claim 4, wherein: a threshold is a first threshold; and the processor is further configured to determine the likelihood satisfies a second threshold in order to identify the one or more previously-received issue requests that are substantially similar to the issue request; however, Zhang teaches dividing the concept association dataset into zones based on a property term’s association strength value being above a predefined threshold value and below another threshold value as previously described for ranking documents (col. 20, l. 21-49).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to have combined the customer response and template generation methods taught by Henry with the word extraction methods taught by Lakshmanan, and the semantic content scoring and threshold methods taught by Zhang, since Zhang taught that the scoring and threshold methods could be applied to content including a search query, a resume, a job description and can include words, phrases, sentences, paragraphs, a document, note, email patent, blog, transcript, comment, or user interface (col. 3, l. 60-col. 4, l. 53), and therefore it would have been obvious to apply these methods to the request messages taught by Henry and the extraction techniques taught by Lakshmanan, which both were directed to text, in order to achieve predictable results.  KSR.

Regarding dependent claim 6, Henry teaches the issue tracking system of claim 1, wherein: the client device is communicably coupled to the host service by a network and is configured to receive input from a user to generate the issue request; the client device is a first client device of a group of client devices each configured to transmit at least one issue request to the processor of the host service; each client device of the group of client devices is coupled to the host service by the network; because Henry teaches sending the request message from a customer device using an app, i.e., client device using a client application (col. 3, l. 1-18), and transmitting an API request to a server computer (col. 4, l. 27-61). Henry teaches a processor (col. 17, l. 8-42).  Henry teaches a host service on a network (col. 17, l. 44-col. 18, l. 54).

Regarding dependent claim 7, Henry teaches the issue tracking system of claim 1, wherein the processor of the host service is further configured to populate the one or more issue request templates with data extracted from the semantic content of the content item; because Henry teaches that the methods disclosed may be deployed on a processor (col. 16, l. 62-col. 17, l. 36).

Regarding dependent claim 8, Henry teaches the issue tracking system of claim 1, wherein the data extracted from the issue request comprises at least one of: an issue time to completion estimate; an issue category; an issue assignee; an issue reporter; or an issue priority; because Henry teaches facilitating a response to a customer request using mathematical models to automate aspects of the response (col. 1, l. 60-col. 2, l. 12), and teaches receiving text of a message from a customer and responding to the customer request, and generating API requests to other entities, such as where a company may provide services such as an issue tracking system (col. 3, l. 45-col. 4, l. 2).  Since Henry teaches that the methods can be applied to .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The prior office action mailed 11/8/2020 indicated that the subject matter of dependent claim 2 was allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Applicant amended independent claim 1 to include some but not all of the limitations of claim 2, therefore, a new search was performed based on the changed scope of claim 1.  The new search located the Lakshmanan patent, which is being relied upon to teach the newly claimed limitations of claim 1, … wherein the content item comprises an issue request description; and the semantic content comprises a set of lemmatized words extracted from the issue request description. Further, the new search found that extracting a set of lemmatized words from a content item was well known in the prior art, see the prior art made of record and not relied upon.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vukovic et al.		U.S. Pub. No. 2019/0139004 A1	published	May 2019

Aarskog		U.S. Pub. No. 2005/0108001 A1	published	May 2005

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amelia Tapp whose telephone number is (571)272-7508.  The examiner can normally be reached on Monday-Friday 7:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMELIA L TAPP/            Primary Examiner, Art Unit 2144